Citation Nr: 0610465	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  00-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from September 1977 to September 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran initially requested a Board hearing but 
canceled his scheduled hearing in November 2004.

The veteran also initially appealed entitlement to service 
connection for tinnitus and residuals of a left thumb injury.  
Service connection for these issues was granted by an October 
1999 VA decision.  The Board considers the October 1999 grant 
to be a full grant of the benefits sought on appeal.  
Therefore, these issues are no longer in appellate status.

The matters still on appeal were previously before the Board 
and were remanded in April 2005.  Unfortunately, this appeal 
must again be remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The threshold question with regard to both issues is whether 
there is current chronic disability, or whether the 
complaints voiced by the veteran were associated with acute 
conditions which have resolved.  This is significant since in 
the absence of proof of a present disability, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992).  The presence of a chronic disability is 
a medical question.  Further, the Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Certain records from 1997 and 1988 from Wright-Patterson Air 
Force Base do document low back complaints, but at least one 
impression was reported in terms acute back spasm.  VA 
examination in October 1998 showed a normal back.  However, 
subsequent private records include references to back strain.  
The March 2004 VA examiner reported that there were no 
objective findings at that time to justify the veteran's 
complaints with regard to either the back or left shoulder.  
However, subsequently received reports of x-rays taken at the 
time of the March 2004 examination show degenerative changes 
in the lumbosacral spine and left shoulder findings 
"possibly providing an indirect sign for possible rotator 
cuff tear."  

Based on the above, the Board is compelled to conclude that 
the medical record as it now stands is simply not adequate to 
allow for informed appellate review.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should schedule the veteran 
for a VA orthopedic examination (if 
possible, by an examiner who has not 
previously examined the veteran) to 
determine whether or not the veteran 
currently suffers from a chronic 
disability of the back or a chronic 
disability of the left shoulder.  It is 
imperative that the claims file be made 
available for the examiner for review in 
connection with the examination.  Special 
tests (such as x-rays or other 
specialized tests) should be conducted if 
deemed medically appropriate by the 
examiner.  

After reviewing the claims file, 
examining the veteran, and reviewing the 
results of any special tests, the 
examiner should respond to the following:

     a) Is a medical diagnosis of current 
chronic low back disability warranted?  
If so, please set forth the diagnosis and 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such current 
chronic low back disability is causally 
related to the veteran's service, to 
include any injury during service. 

     b) Is a medical diagnosis of current 
chronic left shoulder disability 
warranted?  If so, please set forth the 
diagnosis and offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such current chronic left shoulder 
disability is causally related to the 
veteran's service, to include any injury 
during service.

2.  The RO should then review the 
expanded record and adjudicate the issues 
of entitlement to service connection for 
back disability and for left shoulder 
disability.  If any issues remain denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




